Case 3:18-cV-17682-I\/|AS-T.]B Document 1 Filed 12/28/18 Page 1 of 17 Page|D: 1

Brett M. Anders, Esq. (Bax ID #015201997)
Eliza L. Lloyd, Esq. (Bar ID #111352014)
JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor

Morristown, New Jersey 07960

(973) 538-6890

ATTORNEYS FOR DEFENDANT

UNITE]) STATES DISTRICT COURT

 

DISTRICT oF NEW JERSEY
MARGARET GALLAGHER,
Hon. ,U.S.D.J.
Plaintiff,
Civil Action No. _ - t / )
V' NoTICE ANI) PETITION FoR

REMOVAL OF CASE FROM THE
SUPERIOR COURT OF NEW JERSEY,
LAW DIVISION, SOMERSET
COUNTY

IQVIA, _

Defendant.

TO: William T. Walsh, Cierk of Court
United States District Court for the District ofNeW Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Room 2020
Trenton, NJ 08608

Charles Z. Schalk, Esq.
Savo, Sohalk, Gi}lespie, O’Grodnick & Fisher, P.A.
77 North Bridge Street
Somerville, NJ 08876
Attorneys for Plaintiff
Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant IQVIA Inc.
(irnproperiy pled as “IQVIA”) (“IQVIA” or “Defendant”), respectfully submits this Notioe and
Petition for Removal of a case from the Superior Court of New Jersey, LaW Division, Somerset
County, bearing Docl<;et No. SOM-L-1482-18, and as grounds for removal, states as follows:
1. Plaintiff, Margaret Gallagher (“Plaintiff”), has brought a civil action

against Defendant in the Superior Court of NeW Jersey, LaW Division, Somerset County,

Case 3:18-cV-17682-I\/|AS-T.]B Document 1 Filed 12/28/18 Page 2 of 17 Page|D: 2

captioned Margaret Gallagher v. IQVIA, Docket No. SOl\/l-L-l482-18. This action Was
commenced by the filing of a Complaint on November 29, 2018, a copy of Which is attached
hereto as Exhibit A.

2. Defendant was served with a copy of the Sumrnons and Complaint on or
after Novernber 29, 2018. `

3. No proceedings have taken place in the state court action. Defendant has
not served an answer or responsive pleading to Plaintist Complaint or made any appearance or
argument before the Superior Court ofNew .lersey.

4. This Notice of Removal is timely filed within the provisions of 28 U.S.C.
§ l446(b). Defendant effected removal within thirty (30) days of receipt of a paper from Which
it could first be ascertained that this action is removable w 28 U.S.C. § 1446.

5. This action arises out of Plaintift’s claims in her Complaint that her
employment was unlawfully terminated on or around October 8, 2018.

6. In the Complaint, Plaintift` alleges, infer alia, that Defendant violated her
rights under the Family and l\/iedical Leave Act (“FMLA”), 29 U.S.C. § 2601, et seq. §
Exhibit A, Plaintift" s Complaint, at Count Three.

7. Accordingly, this action is removable to this Court on the ground that
original jurisdiction over Plaintist claims exists pursuant to 28 U.S.C. § 1331, by virtue of its
federal question jurisdiction arising out of Plaintii`f’ s claims under the FMLA, 29 U.S.C. § 2601,
er seq.

8. , Pursuant to 28 U.S.C. §l44l(a), this action may be removed to this Court

because it is founded, in part, on claims or rights arising under the laws of the United States.

Case 3:18-cV-17682-I\/|AS-T.]B Document 1 Filed 12/28/18 Page 3 of 17 Page|D: 3

9. Pursuant to 28 U.S.C. §§ 1367 and l44l(c), this Court has supplemental
jurisdiction over Plaintift’s additional two (2) causes of action: (l) disability and age
discrimination in violation of the New Jersey Law Against Discrimination (“LAD”), M §
10:5-l et seq. (Count One); and (2) discrimination in violation of the New Jersey Workers
Cornpensation Act (“WCA”), M § 34115~39.1 (Count Two). E Exhibit A, Plaintiff’s
Complaint, at Counts One and Two.

10. Venue is proper in this Court pursuant to 28 U.S.C. §l441(a).

11. Defendant files this Notice of Removal without waiving any defenses to
the claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon Which relief can
be granted.

12. Pursuant to 28 U.S.C. § 1446(d), Defendant has given Written notice of the
removal of this action to all adverse parties, and has filed a copy of this notice with the Clerk of
the Superior Court of New }ersey, Law Divisiori, Somerset County.

WHEREFORE, Defendant respectfully requests that the Within action, now
pending in the Superior Court ofNeW Jersey, Law Division, Somerset County, be removed to the
United States District Court for the District of New Jersey.

Respectfully submitted,

JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor

Morristown, New Jersey 07960
By: /s/ Brett M. Anders

Brett M. Anders

Eliza L. Lloyd

Attorneys for Defendant

Dated: December 28, 2018
440609/4342-4640-2434, v. 1

Case 3:18-cV-17682-I\/|AS-T.]B Document 1 Filed 12/28/18 Page 4 of 17 Page|D: 4

EXHIBIT “A”

Case §QUL¢VOQ?MJIV|ABWSBO®GGUB@$HM FFil;edi fFZl/Q§FBBS l@ag§\$?©tl §ZO§’”&?U§|D: 5

SAVO, SC`HALK, GILLESPIE, O'GRODNICK & FISHER, P.A.
Charles Z. Schalk, Esq. (N.J Bnr Il)# 020621991)

77 North Bridge Street

Somerville, New Jersey 08376

(908) 526-0707; (908) 725-8483 (fax); schalk@centraljerseylaw.com
A.tturneys for Plaintiff Margaret Gailagher

 

MARGARET GALLAGHER, : SUFERIOR C()UR"I` OF NEW JERSEY
z LAW DIVISIGN:SOMERSET C()UNTY
P!aintiff, : DOCK_ET NO.
vs. : Civil Actinn
IQVIA, : COMPLAINT ANI) JURY DEMAND
Defendant. f

l
l

 

Plaintit`f`, Margaret Gallagher, an individual residing at 901 Country Club Road,
Township of Bridgewater, Coun'ty of Sornerset, State ofNew Jcrsey, by Way of complaint against
the defendant, says:

INTR.QDUC'I`I`ON

l. At ali relevant times, defendant IQVIA (liereinaf€er referred to as “IQVIA” or the
“cornpany" or the “defendant"’), was and is a company with offices in the State of New .lersey
including these located at 200 Corporate Center Drive, Township oi`Warren, Connty of
Somerset, State of New .Iersey.

2. The New Jersey Law Ageinst Discriniination (“LAD”) provides that it is unlawful

CaSe SQBi-<L:VOQ’YMW|ABNESBO®UGMMHM FFliBZl fliZl/ZEU'BBS iBaQ@\@@ll &??O@HUG|D: 6

to discriminate against persons in their employment due to their age and disability

3. The New Jersey Workers Compensation Act (“WCA”) prohibits retaliation against
an employee because she has pursued or exercised her rights under the workers compensation
statute

4. The Federsl Farnily and Medical Leave Act (“FMLA”) requires that the employer
protect the employees job during leave and to restore the employee to the same or similar
position upon the employee’s return to work.

5. lt is unlawful for an employer to withhold these protections or discriminate or
terminate an employee who attempts to exercise his or her rights

6. These laws provide significant penalties for wrongdoing including compensatory
datnages, lost wages and benefits, reinstatement with beck pay, financial pensities, payment of

attorney’s fees and costs, and punitive damages

7. Plaintiff Marg;aret Gallagher is an intolligent, accomplished and respected 60 year~
old woman
8. The plaintiff began her employment with the company (inclnding its predecessor

enlitlea) serving Sanofi in Briclgewater, New .Tersey on Febi'uary 9, 2009.

9. Prior to her unlawiitl termination, the plaintiff Was' earning n salary of $168,526.78
plus bonus for a total of approximately $l 77,000 annual compensation with the job title of
Marit'eting Operations Manager.

lO. At all times, the plaintiff was a loyal employee and her work was exemplary

l l.' In February 2009, the plaintiff was recruited by the Marketing l`)irector at Sanoli

to provide marketing and operations support l"or the oncolog_v franchise

CaSe SQ_Bl-CVOQ’VMW|ABHPQBMBGOLSR'BMHM |Fll£@ diZl/ESTDBS |DaQ§V/Z@ll dZ/UBIEHJG|D: 7

12. Initially, the plaintiff was the .Proj oct Manager!Operations Manager for Uroxatral.

13. ”l`his position evolved into providing support for multiple brands over the course
cfa decade up until the time of the plaintiff s termination

14. Beginning October 2009, the plaintiff was the Project Manager on the team to
provide support to design, develop and execute Diabetes Support Programs with the CDE I-Iclp
Team end AlC Champicns.

15. From 2009-2011, the plaintiff was the Operations Manager in charge of
coordinating all partners, including Crcative Agcncy, Digital Agency, Database Vendor,
Fnltiilment Center and Cnstcrner Service, for the launch ot` multipie CRM Programs.

16. Ail these programs were launched flawlcssly and on budget

17. In late 2011, the plaintiff Was asked by Sanofi management to serve as the Pt‘oject
Manager for the launch of a groundbreaking blood glucose monitoring system iBGStar because
the project was falling behind scheduie and due to be live in the market Scptember l, 2012.

18. Duc to the plaintiffs efforts, the project was pulled together and launched on
schedule, and the Brand Toam presented her with the iBGStar award for li`xcellent Service.

l 9. fn 2012, the plaintiff was the Project Maneger on the team that developed,
executed and managed the Multipl.c Myelorna .Tourney Partners Program to provide personalized
peer-to»~peer support for patients with ivlnltiple Myeloma.

20. 'l'hc program consisted of one»on-Ohc and group presentations to educate patients
suffering from Multiple Myeloma and is still running to this day.

21. Frorn 2012 to 2016, the plaintiff managed the CDE Help Tettm, TOUjCO COACH

Pecr Program and AIC Champions.

CaSe BQBl-(LVQIDYGUD~MAMTEQROBUCURBM Al'\)'| |:Fl@él dJ°Zl'ZS'/MS EHQ@\$Z©H &ZOE*QQ‘G|D: 8

22. In Junuery 2015, the plaintiff was asked by Senoi'i management to assist with the
development of s centralized system to track all Senoii Ptttient facing projects to ensure that there
were meeting FDA requirements end to prepare for en audit by the FDA.

23. 'l`he plaintiff coordinated the development cfs Shst'ePcint database system to
house all relevant program documents

24. The plaintiff was also responsible t`or scheduling and running all meetings
between Brand Managers, Regulatcry, Legal, Meclical and Phsrmucovigiltmce to review current
end new projects tc ensure that all programs comply with FDA recutiremeetsl

25. in 2017 end 2018, the plaintiff Was the Operations Msnsger for all consumer
projects for PRALUENT, Apiclru, Admelog and l\/Iulteq Brands.

26, The plaintiff Worl<ed on the team to seemiessly migrate the MyPt‘aluent patient
Support program to three new vendors end all aspects of the transition Were executed on time end
on budgetl

27. The plaintiff coordinated the website launch when Admelog Was available to
patients

28. in fect, the website was ready to launch one week early end management noted
that this was unprecedented ibt a new site launch to be ready eerly.

29. Others referenced the plaintiffs invaluable ability to “elways launch your
programs ahead oftime.”

30. In eddition, with regard to Apidrs, the plaintiff began the developinth ofthe
launch of a new site scheduled for late first quarter 2019.

31. By way cf beckground, the pleintiti”s marketing experience is rich and deep and

CaSe SQl-CWQYMJMAMSBOlDOGMM/RM FFilB§| TZl/QEUDBS |Dag‘§\@©l &P@”eiljé|D: 9

includes previous employment with AT&T, Novariis and I-larrisdirect in senior level positions

23. The plaintiff has a Bachelor of Science degree in marketing from Villanovs
Universlty and M.B.A. from Seton l'lall University.

24. 'I`he plaintiff was a highly regarded employee et the company

25. Th.e plaintiffs personnel record reflects consistent and sustained exemplary
reviews

26. 'l`he plaintiff had many and varied achievements which she brought to the
company for a long period oftitne.

27. The plaintiffs compensation history with the company tracks and mirrors her
many accomplishments with repeated large salary increases to reward her fine work.

28. This includes a Si?.able increase,just three months before the plaintiffs
tertnination, from $164,096.13 to $168,526.78 effective July l, 2018.

29. ln the plaintiffs most recent evaluation conducted in April 2018, just four months
before her termination her manager stated, “Maggie works to deliver projects on time and
t=tcctn'atelyt Slte will continue to grew in her Sanoti and lQVIA roles by focusing on the
highlighted areas . . . She can be counted onto get the job done.”

30. Being 60 years old, the plaintiff was the oldest and one of the highest paid
employees in her area.

31. Despite outstanding accomplislunents, productivity and recognition, IQVIA noise
subtly terminated the plaintiff on Octcber 8, 2018 because of her age.

32. When the plaintiff was terminated, she was specifically told that her termination

“wss not a reflection on her contribution” so the company cannot now suddenly claim her

CaSe 3S.CB|\G)\|L-»DUGEQZM$\SWZB/ZGJBCUI’-détilt21/3\|\FilHl;iBle/ZS/ill@t\€l:l@@QTUZ©i &ZOP%&jlé|D: 10

performance was the reason for this unlawful termination

33. thn pressed further, the corporate I-luman Resources representative Nikki l~iand
stated in writing on October 10, 20i 8 that the reason l"ot thc plaintiffs termination was allegedly
because of a “rcstructuring”.

34. l~Iowever, and again the company was not too smart in tryng tO COVet‘ its tl`F-l¢k$,
ten days later on Oetoher 20, 2018, openly posted the plaintiffs exact position.

35. Therefore, the company’s claimed reason for the termination also is blatantly false
as there was no restructuring

36. Tlte only thing that happened was a one-person RIF in which the company
terminated its oldest employee in this department in a blatant act of age discrimination
presumably to fill the position with aotneone younger and cheaper.

37. This is reprehensible and an attempt to mask discrimination by stating a sham
non-discriminatory reason.

38. ’I`he company’s sham stated reason for this termination is further crippled by the
events which occurred post-notification of the plaintiffs 'tc;~.rrninatioul

39. In particular, on October l, 2018, the plaintiff was in the Sanoti office to attend a
meeting and communicated with her Sanoti Brand Managers that she would be off the Sanofi
account effective October 5, 2018 and they were all shocked as they were not notified by iQVIA
management

40. The plaintiffs Sanot“i Brand Manager for Apidra stated, “l can’t believe this, l was
depending on you to manage the launch of the new Apidra site since I’n‘i so busy Working on

other projects.”

CaSe 3 S_QACM'DUGMM$\Sl-TJB/Z®GCUHZ§F&ZJANH|%Jl?l¢Z/ISIU.®DSF¥@QQQ_\ZIZ@B d?i@@%lljlé | D: 1 1

41. Thls sentiment was echoed by the plaintiffs Brand Managers for PRALUENT,
Multaq and Admelog,, as Weil asher previous manager Whom she reported to from April 2017 to
August 2018, who was very concerned because she thought she had input into the decision

42. Thc plaintiffs previous manager stressed that she did not and wanted to keep the
plaintiff on her brands PRALUE.NT and Multaq.

43. Adding a further complication for IQVIA in this matter are the following
additional facts.

44. In particular, the plaintiff suffers from lateral epicouclylitis caused by conditions in
her Workplace and Whlch Was repeatedly documented in the company’s system as a Workors
compensation claim since early 201 8.

45. Thc plaintiff’ s condition required accommodation Wiih Cerialn restrictions

46. When. less invasivs treatment failed the plaintiff was scheduled for surgery for
Novcmber 7, 2018.

47. In the midst of requiring surgel.‘y, requiring medical leave and asserting a Workers
compensation olaim, the plaintiff Was iertninatod, as set forth above, for reasons Wliich make no
logical business sonso.

48. Iroaically, under the stated Ccrporate Responsibility contained on lQVIA’s web
site, il States “Wl'tel‘ever IQVIA does business in the World, the fundamental values of honesty,
integrity and ethical conduct form th`c core of everything we do. Out' reputation is shaped by the
personal decisions of every employeel IQVIA staff strive to be decent and 'l"air-mlnded, and We
do what is right on the job, even in the most difficult situations."

49. Unfortunately, these Words are mere lip service and are not backed up by action

CaSe 3fi_®h¢sk-DUGMM$\SUJB/ZU©C‘LIFQ§F&ZJMH|B;lBZ|.T/ZBHBSnSFi@QEQ_\ZZ@li B_ZOEIBZJIG|D: 12

50, Dcfendant lQVlA Was not honest, lacked integrity and was not fair or decent in
terminating this valuable, hard-working 60 year~old woman

51. Under the LAD, it is unlawful for an employer to discriminate due to an
employee’s age and disability

52. Under the New Jerscy Workers Compensation Act, it is illegal to retaliate against
an employee because she has pursued or exercised her rights under the workers compensation
statute

53. Under the FMLA, an employee’s job must be protected during medical leave, and
it is against the law to terminate someone because they take medical leave

54. Unfortunately, defendant lQVlAL violated all these laws.

55. Aiter a decade oi` outstanding loyal employment, plaintiff Margaret Crallagher Was
rewarded for this valuable service with a termination based on the unlawful factors cf age,
disability, asserting claims t'or Workers compensation and taking medical leave.

56. 'l`hese actions by defendant lQVlA and its management team violate New .lersey’s
Law Against Discrimination, the New Jersey Worlcors Compensation Act and the cheral liamily
and l\/ledicai Lcave Act.

57. At the age of 60 with ongoing serious medical conditions to contend With, the
plaintiff is now unemployed left with the prospect of attempting to find replacement employment
at an advanced age, with the blernislt of a termination on her reoord, While trying to keep herself
healthy with significant medical conditions and necessary medical treatment required Without
medical coverage

58. lt is likely to take a significant length of time to find new employment, and if and

CaSe SSKBM~‘lL-QUGMNEZ\Si-WHB'Z®SGUt'Bél$|ZJAF\/FiF@ZinCZ/JZBIU[SHSF?QQECBBZU UD$”€§’§JG|D: 13

when the plaintiff is able to find replacement employment, it is likely that she will have to take a
substantial cut in compensation and benefits

59. ln addition, the plaintiff has now lost her accumulated benefits, seniority and
assorted compensation that she had gathered with lQVlA.

60. At great additional cost, the plaintiff now has to scrantble to find medical coverage
for medical treatment in the coming year.

61. Furtherrnore, the unexpected termination has left the plaintiff devastated
emotionally and financially, and she suffers from depression, stress, humiliation_, sleep
difficulties, distressl embarrassment, _nervousness, loss of earnings and attorney’s fees.

62. As a direct, foreseeable and proximate result of the defendant’s unlawful couduct,
the plaintiff has suffered and will continue to suffer substantial losses in earnings, benefits,
reputation, job experience retirement benefits and other benefits that she would have received
absent defendant’s unlawful conduct

63. As a further direct, foreseeable and proximate result of the above-mentioned acts,
the plaintiff has suffered and will continue to suffer humiliation, mentai pain and anguish,
embarrassment, emotional distress, and pain and suffering

64. The plaintifl:`has incurred and will continue to incur significant legal expense in
prosecuting these claims.

65, The plaintiff is informed and believes, and based thereon aileges, that the
outrageous conduct of the defendant was done with malice, with a conscious disregard of her
rights, with the intent, design and purpose of injuring her.

66. By reason thereof, the plaintifl:`is entitled to punitive damages from the defendant

CaSe CBG)Mdt/QU?!@SZ-MASJMO |DI)CUBWEQ AIV| Fiilgd @.QVZS/I&HPUQ@QW?@W QZOBQ@‘B'ID: 14

in a sum according to proof at trial.

I

       

COUNT NE LAD »- DISABIL

67. Tlie plaintiff repeats her allegations contained in the lnttoduction as though fully
set forth herein.

68. This action is brought pursuant to New .ierscy’s Law Against Discrimination,
M,J_S_A_ IO:S-i, ct seq., which prohibits discrimination against individuals because of age and
disability in the terms, conditions or privileges of employment

69. Tho dcfendant‘s conduct as alleged in the complaint constitutes unlawful

employment practices, unlawful discrimination and failure to accommodate in violation ofNew

Jerscy’s LaW Against Discrirnination, "N.J.S.A. 10:5~1, ct saq.

 

WHEREFORE, plaintiff Margaret Gallagher requests judgment against defendant IQVIA
for the following l

a. Compensatory damagesl including lost wages (l;)ack and front pay), lost benefits,
emotional distress damages and monetary ioss;

b. Punitive daniagcs;

c. Attomeys’ fees (inciuding enhancements and multipliers) and costs of suit;
d. Prej ndgmont interest; and

e. Snch other and further relief as the court may deem appropriate

QO`UNT TWQ {WCA1

70. Tlie plaintiff repeats her allegations contained in the Introduction and Count One

as though fully set forth hereinl

71. This action is brought pursuant to the New Jerscy Workers Compcnsation Act

10

CaSe GBUAdi/~QDWGSZ-MASHZUO MJCUBWBIZ A|Vl|:lilod ’[LEYZS/IBBHPUQ€LQBZ@HBZOB$@P’|D: 15

(“WCA”), E“LM 34:15~39.1 Whlch provides that it is unlawful for an employer to discharge or
in any way discriminate against an employee because the employee has claimed or attempted to
claim workers compensation benefits from the employee
72. Tlie defendant’s conduct as alleged in the complaint constitutes unlawful
employment practices, unlawful discrimination and retaliation in violation of the WCA.
WHEREFORE, plaintiff Ma.rgaret Gallagher requests judgment against defendant lQVlA
for the following:

a. Compensatory damages, including lost wages (back and front pay), lost benefits,
emotional distress damages, and monetary loss;

b. Punitive damages;

c. Attorneys’ fees (including emiaucenients and multipliers) and costs of suit;
d. Prejndgment interest; and

e. Such other and further relief as the court may deem appropriate

CO!}N"I` THREE ¢FMLAl

73. The plaintiff repeats her allegations contained in the Introduotion and Counts One
and Two as though fully set forth lterein.

74. This action is brought pursuant to the Federal Family and Medical Leave Act,
which requires that the employer protect the employee’s job during medical leave and to restore
the employee to the same or similar position upon the employees return to work.

75. lt is unlawful for an employer to Withhold these protections or to discriminate or
terminate an employee who attempts to exercise these rights.

76. 'l.`lte defendant’s conduct as alleged in the complaint constitutes unlawful

ll

CaSe IBMAGV-QDW@SZ-MASFHZIBZOM)CUMBIZ D\MFP?QC!d@lZ$/IB&HP@&.@B'WBZQB&@§|D: 16

employment practices and unlawful discrimination in violation of the Federal Family and
Medicai Leave Act.

WI“IEREFC)RH, plaintiff Margaret Gallagher requests judgment against defendant IQVIA
for the following

a. Compensatory damages including lost wages (back and front pay), lost benefits,
emotional distress damages and monetary loss;

b. Punitive damages;

c. Attorneys’ fees (including enhancements and multipliers) and costs of suit',
d. Prejudgrnent interest; and

e. Such other end further relief as the court may deem appropriate

SAVO, SCHALK, GILLESPIE., O’GRODN_ICK & FISI'IER, P.A.
Attorneys for Plaintil"t`Margaret Gailagher

By: Charles X.. Schalk
Dated: \ \\`*“)"Q\\\<i*

DESIGHATION DF TR[AL COUNSEL

Pursuant to _i_l,; 4:25~4, Charles Z. Schaik, Esq., is hereby designated as trial counsel for
plaintiff in the above matter.

{""\

______ --'_'1
Qo,»~-‘-r .~.>~

y Charies Z. Schnlk
Dated: \ \\BEK\`\€¢Y”

12

CaSe §MA€|\#U?|GSZ-MASHMOMJCUR€BM B|VEFii’Qd d@!Z§/ISHP§QGQVUUZQESSHD: 17

CE¢RTIFICATIGN OF NO 0 § HER ACTIONS

Pursuant to BH. 4:5»1, it is hereby stated that the matter in controversy is not the subject ol"
any other action pending in any other court or of a pending arbitration proceeding to the best of
my knowledge or belief Also, to the best of my knowledge no other action or arbitration
proceeding is contemplated Fnrther, other than the parties set forth in this pleading,, I know of
no other parties that should be joined in the above action. in addition, i recognize the continuing
obligation of each party to file and serve on all parties and the court an amended certification if
there is a change in the facts stated in the original certification

C:__§

Charles Z. Schalk
Darea; \ \\~,B,a\~\\_%_

.}'URY DEMAND

 

` "i`he plaintiff hereby demands a trial by jury on all of the triable issue of this complaint
pursuant to g l:t?-Z(b) and B.__, 4:35-l(a).

W_,_.n. ----- 2
L“’''''’'"""".'-“-'-‘--FP-¢::

Charles Z. Scha}k

 

Dated: \\\`°"""\\\"Y

]) JMAND FOR SURANCE

 

'l`he plaintiff hereby demands that the defendant identify and produce for inspection and
copying, ali policies of insurance which may provide coverage for some or all of the claims
asserted herein, including but not .iimited to, employer iiability, general liability, directors and

oftioers, and homeowners
C_...,~e~-e' n

, Char]es Z. Schalk
Dated: “ \:)~"\\\<z

13

